
	

113 S2619 IS: Children Returning on an Expedited and Safe Timeline Act
U.S. Senate
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2619
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2014
			Mr. McCain (for himself, Mr. Flake, Mr. Graham, Ms. Ayotte, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prevent organized human smuggling, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Children Returning on an Expedited and Safe Timeline Act or the CREST Act.2.Defined termFor purposes of this Act, the term unaccompanied alien child means an alien who—(1)has no lawful immigration status in the United States;(2)has not attained 18 years of age; and(3)attempts to enter or has entered the United States unaccompanied by a parent or legal guardian.3.Reducing the number of unaccompanied alien children from El Salvador, Guatemala, and Honduras(a)Restrictions on foreign aid to certain countries(1)Initial certificationBeginning on the date that is 6 months after the date of the enactment of this Act, the Federal
			 Government shall not provide any non-security assistance to El Salvador,
			 Guatemala, or
			 Honduras until the President certifies that the government of El Salvador,
			 of Guatemala,	or of Honduras, respectively is—(A)actively working to reduce the number of unaccompanied alien children from such country who are
			 attempting to migrate northward in order to illegally enter the United
			 States; and(B)cooperating with the Government of the United States to facilitate the repatriation of
			 unaccompanied alien children who are removed from the United States and
			 returned to their country of origin.(2)Subsequent certificationsThe restriction under paragraph (1) shall take effect beginning on the date that is 1 year after
			 the President issued the latest certification in accordance with paragraph
			 (1) unless the President recertifies that the governments referred to in
			 paragraph (1) are meeting the requirements set forth in subparagraphs (A)
			 and (B) of such paragraph.(b)In-Country refugee processing(1)In generalNotwithstanding section 101(a)(42)(B) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(42)(B)), the Secretary of State, in consultation with the
			 Secretary of Homeland Security and the Director of the Office of Refugee
			 Resettlement of the Department of Health and Human Services, shall carry
			 out in-country processing of refugee applications in El Salvador,
			 Guatemala, and Honduras.(2)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out paragraph (1).4.Increasing the number of refugee admissions from certain countries(a)In generalNotwithstanding any other provision of law, the President, in determining the number of refugees
			 who may be admitted under section 207(a) for fiscal years 2014 and  2015,
			 shall
			 authorize the admission, in each such fiscal year, of—(1)up to 5,000 refugees from El Salvador;(2)up to 5,000 refugees from Guatemala; and(3)up to 5,000 refugees from Honduras.5.Preventing organized smuggling(a)Unlawfully hindering immigration, border, or customs controls(1)Amendment to title 18, united states code(A)In generalChapter 27 of title 18, United States Code, is amended by adding at the end the following:556.Unlawfully hindering immigration, border, or customs controls(a)Illicit spottingAny person who knowingly transmits to another person the location, movement, or activities of any
			 Federal, State, or tribal law enforcement agency with the intent to
			 further a Federal crime relating to United States immigration, customs,
			 controlled substances, agriculture, monetary instruments, or other border
			 controls shall be fined under title 18, United States Code, imprisoned not
			 more than 10 years, or both.(b)Destruction of United States border controlsAny person who knowingly and without lawful authorization destroys, alters, or damages any fence,
			 barrier, sensor, camera, or other physical or electronic device deployed
			 by the Federal Government to control the border or a port of entry, or
			 otherwise seeks to construct, excavate, or make any structure intended to
			 defeat, circumvent or evade any such fence, barrier, sensor camera, or
			 other physical or electronic device deployed by the Federal Government to
			 control the border or a port of entry—(1)shall be fined under title 18, United States Code, imprisoned not more than 10 years, or both; and(2)if, at the time of the offense, the person uses or carries a firearm or, in furtherance of any such
			 crime, possesses a firearm, shall be fined under title 18, United States
			 Code, imprisoned not more than 20 years, or both.(c)Conspiracy and attemptAny person who attempts or conspires to violate subsection (a) or (b) shall be punished in the same
			 manner as a person who completes a violation of such subsection..(B)Clerical amendmentThe table of sections for chapter 27 of title 18, United States Code, is amended by inserting after
			 the item relating to section 555 the following:556. Unlawfully hindering immigration, border, or customs controls..(2)Penalty for carrying or use of a firearm during and in relation to an alien smuggling crimeSection 924(c) of title 18, United States Code, is amended—(A)in paragraph (1)—(i)in subparagraph (A), by inserting , alien smuggling crime, after crime of violence each place such term appears; and(ii)in subparagraph (D)(ii), by inserting , alien smuggling crime, after crime of violence; and(B)by adding at the end the following:(6)For purposes of this subsection, the term alien smuggling crime means any felony punishable under section 274(a), 277, or 278 of the Immigration and Nationality
			 Act (8 U.S.C. 1324(a), 1327, and 1328)..(3)Statute of limitationsSection 3298 of title 18, United States Code, is amended by striking or under and inserting , under section 2 or subsection (a), (b), or (c) of section 556, or under.(b)Organized human smuggling(1)Amendment to title 18, united states codeChapter 77 of title 18, United States Code, is amended by adding at the end the following:1598.Organized human smuggling(a)Prohibited activitiesIt shall be unlawful for any person, while acting for profit or other financial gain, to knowingly
			 direct or participate in an effort or scheme to assist or cause 5 or more
			 persons—(1)to enter, attempt to enter, or prepare to enter the United States—(A)by fraud, falsehood, or other corrupt means;(B)at any place other than a port or place of entry designated by the Secretary of Homeland Security;
			 or(C)in a manner not prescribed by the immigration laws and regulations of the United States;(2)to travel by air, land, or sea toward the United States (whether directly or indirectly)—(A)knowing that the persons seek to enter or attempt to enter the United States without lawful
			 authority; and(B)with the intent to aid or further such entry or attempted entry; or(3)to be transported or moved outside of the United States—(A)knowing that such persons are aliens in unlawful transit from 1 country to another or on the high
			 seas; and(B)under circumstances in which the persons are seeking to enter the United States without official
			 permission or legal authority.(b)Conspiracy and attemptAny person who attempts or conspires to violate subsection (a) shall be punished in the same manner
			 as a person who completes a violation of such subsection.(c)Base penaltyExcept as provided in subsection (d), any person who violates subsection (a) or (b) shall be fined
			 under this title, imprisoned for not more than 20 years,
			 or both.(d)Enhanced penaltiesAny person who violates subsection (a) or (b)—(1)in the case of a violation during and in relation to which a serious bodily injury (as defined in
			 section 1365) occurs to any person, shall
			 be fined under this title, imprisoned for not more than
			 30 years, or both;(2)in the case of a violation during and in relation to which the life of any person is placed in
			 jeopardy, shall be fined under this title, imprisoned
			 for not more than 30 years, or both;(3)in the case of a violation involving 10 or more persons, shall be fined under this title,
			 imprisoned for not more than 30 years, or both;(4)in the case of a violation involving the bribery or corruption of a United States or foreign
			 government official, shall be fined under this title,
			 imprisoned for not more than 30 years, or both;(5)in the case of a violation involving robbery or extortion (as such terms are defined in paragraph
			 (1) or (2), respectively, of section 1951(b)), shall be fined under this
			 title, imprisoned for
			 not more than 30 years, or both;(6)in the case of a violation during and in relation to which any person is subjected to an
			 involuntary sexual act (as defined in section 2246(2)), shall be fined
			 under this title,
			 imprisoned for not fewer than 5 years and not more than 30 years, or both;(7)in the case of a violation resulting in the death of any person, shall be fined under this title,
			 imprisoned for not fewer than 5 years and up to life, or both;(8)in the case of a violation in which any alien is confined or restrained, including by the taking of
			 clothing, goods, or personal identification documents, shall be fined
			 under this title, imprisoned not fewer than 5 years and
			 not more than 10 years, or both; and(9)in the case of smuggling an unaccompanied alien child (as defined in section 462(g)(2) of the
			 Homeland Security Act of 2002 (6 U.S.C. 279(g)(2))), shall be fined under
			 this title or imprisoned not more than 20 years.(e)DefinitionsIn this section:(1)Effort or schemeThe term effort or scheme to assist or cause 5 or more persons does not require that the 5 or more persons enter, attempt to enter, prepare to enter, or travel
			 at the same time if such acts are completed during a 1-year period.(2)Lawful authorityThe term lawful authority—(A)means permission, authorization, or license that is expressly provided for under the immigration
			 laws of the United States; and(B)does not include—(i)any authority described in subparagraph (A) that was secured by fraud or otherwise unlawfully
			 obtained; or(ii)any authority that was sought, but not approved..(2)Clerical amendmentThe table of sections for chapter 77 of title 18, United States Code, is amended by inserting after
			 the item relating to section 1597 the following:1598. Organized human smuggling..(c)Strategy To combat human smuggling(1)Defined termIn this subsection, the term high traffic areas of human smuggling means the United States ports of entry and areas between such ports that have the most human
			 smuggling activity, as measured by U.S. Customs and Border Protection.(2)ImplementationNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall implement a strategy to deter, detect, and interdict human
			 smuggling across the international land and maritime borders of the United
			 States.(3)ComponentsThe strategy referred to in paragraph (2) shall include—(A)efforts to increase coordination between the border and maritime security components of the
			 Department of Homeland Security;(B)an identification of intelligence gaps impeding the ability to deter, detect, and interdict human
			 smuggling across the international land and maritime borders of the United
			 States;(C)efforts to increase information sharing with State and local governments and other Federal
			 agencies;(D)efforts to provide, in coordination with the Federal Law Enforcement Training Center, training for
			 the border and maritime security components of the Department of Homeland
			 Security to deter, detect, and interdict human smuggling across the
			 international land and maritime borders of the United States; and(E)the identification of the high traffic areas of human smuggling along the international land and
			 maritime borders of the United States.(4)Report(A)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall submit a report that describes the
			 strategy to be implemented under paragraph (2), including the components
			 listed in paragraph  (3), to—(i)the Committee on Homeland Security and Governmental Affairs of the Senate; and(ii)the Committee on Homeland Security of the House of Representatives.(B)FormThe
			 Secretary may submit the report required under subparagraph (A) in
			 classified form if the Secretary determines that such form is appropriate.(5)Annual list of high traffic areasNot later than February 1st of the first year beginning after the date of the enactment of this Act
			 and annually thereafter, the Secretary of Homeland Security shall submit a
			 list of the high traffic areas of human smuggling referred to in
			 paragraph (3)(A) to—(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Homeland Security of the House of Representatives.6.Equitable treatment of unaccompanied alien children(a)In generalSection 235(a)(2) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(a)) is amended—(1)by striking the paragraph heading and inserting Rules for unaccompanied alien children;(2)in subparagraph (A), by striking who is a national or habitual resident of a country that is contiguous with the United States; and(3)in subparagraph (C)—(A)by striking the subparagraph heading and inserting Agreements with foreign countries; and(B)by striking  countries contiguous to the United States and inserting Canada, El Salvador, Guatemala, Honduras, Mexico, and any
			 other foreign country that the Secretary determines appropriate.(b)ApplicabilityThe amendments made by subsection (a) shall apply to any unaccompanied alien child who was
			 apprehended
			 on or after October 1, 2013.7.Expedited removal authority for unaccompanied alien childrenSection 235(a)(5)(D) of the William Wilberforce Trafficking Victims Protection Reauthorization Act
			 of
			 2008 (8 U.S.C. 1232(a)(5)(D)) is amended—(1)by striking the subparagraph heading and inserting Expedited removal for unaccompanied alien children;(2)in the matter preceding clause (i)—(A)by inserting described in paragraph (2)(A) who is after Any unaccompanied alien child; and(B)by striking , except for an unaccompanied alien child from a contiguous country subject to exceptions under
			 subsection (a)(2),; and(3)by striking clause (i) and inserting the following:(i)placed in a proceeding in accordance with section 235 of the Immigration and Nationality
			 Act (8 U.S.C. 1225)..8.Mandatory safe Federal custodySection 235(c) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(c)(2)) is amended—(1)in paragraph (2)—(A)in subparagraph (A), by striking shall be promptly placed in the least restrictive setting that is in the best interest of the
			 child. In making such placements, the Secretary may consider danger to
			 self, danger to the community, and risk of flight.  Placement of child
			 trafficking victims may include placement in an Unaccompanied Refugee
			 Minor program pursuant to section 412(d) of the Immigration and
			 Nationality Act (8 U.S.C. 1522(d)), if a suitable family member is not
			 available to provide care. and inserting may not be placed in the custody of a nongovernmental sponsor or otherwise released from the
			 custody of the United States Government until the child is repatriated or
			 has been adjudicated to be admissible or subject to an exception to
			 removal.;(B)by redesignating subparagraph (B) as subparagraph (D); and(C)by inserting after subparagraph (A) the following:(B)Exceptions(i)In generalIf the Secretary of Health and Human Services determines that an unaccompanied alien child is a
			 victim of a severe form of trafficking in persons, a special needs child
			 with a disability (as defined in section 3 of	the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12102)), a child who has been a victim
			 of physical or sexual abuse under circumstances that indicate that the
			 child’s health or welfare has been significantly harmed or threatened, or
			 a child with mental health needs that require ongoing assistance from a
			 social welfare agency, the child may be placed with a biological parent
			 if—(I)the parent can prove that he or she is lawfully residing in the United States;(II)the parent has submitted to a mandatory biometric criminal history check; and(III)the Secretary completes a safety and suitability study of the parent’s household.(ii)MonitoringIf an unaccompanied alien child described in clause (i) is between 15 and 18 years of age and the
			 Secretary of Health and
			 Human Services determines that such child is not a danger to self, a
			 danger to the community, or a risk of flight, the child shall—(I)enroll in the alternative to detention program of U.S. Immigration and Customs Enforcement; and(II)continuously wear an electronic ankle monitor while his or her immigration case is pending.(iii)Effect of violation of conditionsThe Secretary of Health and Human Services shall remove an unaccompanied alien minor from a parent
			 who has violated the terms of the agreement specifying the conditions
			 under which the unaccompanied alien child was placed in his or her
			 custody.(iv)Failure to appear(I)Civil penaltyIf an unaccompanied alien child is placed with a parent and fails to appear in a mandatory court
			 appearance, the parent shall be subject to a civil penalty of $250 per
			 day, up to a maximum of $5,000.(II)Burden of proofThe parent is not subject to the penalty imposed under subclause (I) if the parent—(aa)proves to the immigration court  that the failure to appear by the unaccompanied alien child  was
			 not
			 the  fault of the parent; and(bb)supplies the immigration court with documentary evidence that supports such assertion.(v)Unaccompanied refugee minors programAn unaccompanied alien child described in clause (i) who is a victim of a severe form of
			 trafficking in
			 persons may be placed in the Unaccompanied Refugee
			 Minors Program authorized under section 412(d) of the Immigration and
			 Nationality Act (8 U.S.C. 1522(d)) if a parent is not available to provide
			 care for the child in accordance with this subparagraph.(C)Information sharingIn verifying the legal presence of parents under subparagraph (B)(i)(I), the Secretary of Health
			 and Human Services shall provide information on those determined to be
			 unlawfully present in the United States to the Secretary of Homeland
			 Security.; and(2)in paragraph (3)(B), by striking individual and inserting parent.9.TrainingThe Secretary of Homeland Security shall ensure that U.S. Border Patrol agents receive appropriate
			 training in immigration laws relating to screening, identifying, and
			 addressing vulnerable populations, such as
			 children, victims of crime and human trafficking, and individuals fleeing
			 persecution or torture.10.Emergency immigration personnel; national juvenile docket(a)GoalIt shall be the goal of the Attorney General, the Secretary of Homeland Security, and the Director
			 of the Executive Office for Immigration Review to use the amounts
			 appropriated pursuant to subsection (f) to bring a resolution to
			 immigration cases, from the issuance of a notice to appear through the
			 exhaustion of appeals, within 30 days.(b)Emergency immigration judges(1)DesignationNot later than 14 days after the date of the enactment of this Act, the Attorney General shall
			 designate up to 100 temporary immigration judges, with renewable 6-month
			 terms, including through the hiring of retired immigration judges,
			 magistrate judges, administrative law judges, or other qualified attorneys
			 using the same criteria as applied to the hiring of permanent immigration
			 judges.(2)RequirementThe Attorney General shall ensure that sufficient immigration judge resources are dedicated to the
			 purpose described in paragraph  (1).(c)Immigration litigation attorneysThe Secretary of Homeland Security shall hire 150 new immigration litigation attorneys in the Field
			 Legal Operations of U.S. Immigration and Customs Enforcement with
			 particular focus on the Office of Chief Counsel attorneys in the areas of
			 need.(d)Asylum officersThe Secretary of Homeland Security shall hire 100 new asylum officers to be placed in the Refugee,
			 Asylum, and International Operations Directorate of the U.S. Citizenship
			 and
			 Immigration Services.(e)Juvenile docket(1)In generalExcept as provided in paragraph (2), the Director of the Executive Office for Immigration Review
			 shall establish a separate juvenile docket in every immigration court in
			 the United States to facilitate the processing
			 of immigration cases involving unaccompanied alien children.(2)ExemptionThe Director may exempt an immigration court from the requirement under paragraph (1) upon its
			 application for exemption based on its juvenile caseload. The
			 Director shall make a determination under this paragraph after reviewing
			 the court’s latest 2 quarters of juvenile cases. An exemption may be
			 awarded if the Director determines that a juvenile docket is not
			 warranted.(f)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 to carry out this section.11.Reporting and monitoring requirements(a)Reports(1)Initial reportNot later than 60 days after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall submit a report to each State in which unaccompanied
			 children were discharged to parents or placed in a facility while
			 remaining in the legal custody of the Secretary of Health and Human
			 Services that provides the number of children placed in the State since
			 Oct. 1, 2013, broken down by location and age.(2)Monthly discharge reportsThe Secretary of Health and Human Services shall submit a monthly report to each State in which
			 unaccompanied alien children, during the reporting period—(A)were discharged to
			 their parents; or(B)were placed in a facility while remaining in the legal custody of the Department of Health and
			 Human Services.(3)ContentsThe reports required under paragraph (2) shall identify the number of children placed in the State
			 during the reporting period, broken down by—(A)location; and(B)age.(b)Monitoring requirementThe Secretary of Health and Human Services shall—(1)require all parents to agree—(A)to notify and receive approval from the Department of Health and Human Services prior to an
			 unaccompanied alien child placed in their custody changing addresses from
			 that in which he or she was originally placed; and(B)to provide a current address for the child and the reason for the change of address;(2)provide regular and frequent monitoring of the physical and emotional well-being of unaccompanied
			 alien children who have been discharged to
			 a parent
			 or  remain in the legal custody of the Secretary of Health and Human
			 Services until their respective immigration cases are resolved; and(3)not later than 60 days after the date of the enactment of this Act, provide to Congress a plan for
			 implementing the requirement set forth in paragraph (2).(c)Notification to StatesThe Secretary of Health and Human Services shall notify each State in which potential facilities
			 are being reviewed to house unaccompanied alien children who will remain
			 in the custody of the Secretary of Health and Human Services.(d)Failure To appearThe Director of the Executive Office for Immigration Review shall—(1)track the number of unaccompanied
			 alien children who fail to appear at a removal hearing that they were
			 required to attend; and(2)make the information described in paragraph (1) available to the public on a quarterly basis.
